El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Se trata en este caso de determinar si este Tribunal tiene jurisdicción para conocer de un recurso de revisión instado contra nna resolución dé la Junta de Planificación, Urbani-zación y Zonificación de Puerto Pico, imponiendo ciertas con-diciones para la aprobación final de nna solicitud de lotifi-caeión.
El 26 de febrero de 1946 Juan Mari Eamos presentó ante la Junta una declaración de intención de lotificar, recayendo resolución el 3 de abril siguiente. No se solicitó ante la *372Junta la revisión o reconsideración de su resolución, instán-dose el presente recurso el 18 de abril de 1946. La Junta lia solicitado la desestimación de este recurso, fundándose en no haberse solicitado previamente ante ella la reconsidera-ción de su resolución.
La ley aplicable, a este caso es la sección 26 de la Ley núm. 155 de 14 de mayo de 1943 (pág. 489)(1) que en lo pertinente prescribe:
“Cualquier parte interesada en la aprobación, denegación y desa-probación de un plano de lotificaeión, . . . contra la cual una peti-ción de revisión baya sido presentada y sobre la misma haya rendido opinión la Junta de Planificación, Urbanización y Zonificaeión de Puerto Rico o la Junta de Apelaciones de Planificación, Urbanización y Zonificaeión, según sea el caso, podrá presentar, dentro del término de quince (15) días con posterioridad a la notificación de la misma, copias certificadas de cualesquiera tales decisionés o acciones para su revisión ante la Corte Suprema de Puerto Rico; Disponiéndose, que dicha revisión ante la Corte Suprema podrá concederse solamente sobre cuestiones de derecho.”
Exigiendo la ley que como condición previa a la inter-posición del recurso de revisión ante este Tribunal se soli-cite de la Junta de Planificación, Urbanización y Zonifiea-ción la reconsideración, y no habiéndose cumplido ese trá-mite, carecemos de jurisdicción para conocer de este recurso y por lo tanto procede su desestimación.

 La sección 26 fuó enmendada por la Ley núm. 429 de 23 de abril de 1946 ((1) pág. 1219), subsistiendo el requisito de la previa reconsideración.